Name: Commission Regulation (EEC) No 3562/90 of 11 December 1990 amending regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcasses
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: nan

 Avis juridique important|31990R3562Commission Regulation (EEC) No 3562/90 of 11 December 1990 amending regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcasses Official Journal L 347 , 12/12/1990 P. 0011 - 0012COMMISSION REGULATION (EEC) No 3562/90 of 11 December 1990 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcasesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases (2), and in particular Article 1 (2) thereof, Whereas the detailed rules for the definition of lambs fattened as heavy carcases have been laid down by Commission Regulation (EEC) No 2814/90 (3); whereas provision should be made for measures to prevent and penalize irregularities and frauds as regards declarations relating to the fattening of lambs; Whereas the Management Committee for Sheep and Goats has not delivered an opinion with the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2814/90 is hereby amended as follows: 1. the following paragraphs are added to Article 1: '6. If the number of lambs actually eligible as a result of the check as referred to in paragraph 3 is less than that given in the corresponding specific declaration, the producer shall not be able to receive the premium for the heavy category within the meaning of Article 5 (4) of Regulation (EEC) No 3013/89, subject to paragraphs 7, 8 and 9 of this Article. 7. If the reduction in the number of lambs is attributable to natural circumstances in the life of the flock, the premium for the heavy category shall be paid on the basis of the number of lambs actually eligible, on condition that this reduction and its cause be entered in the fattening register provided for in paragraph 2 and communicated to the competent authority at the end of the fattening period of the batch concerned. 8. In cases where the reduction is due to force majeure, the premium for the heavy category shall be granted on the basis of the number of eligible lambs at the time the case of force majeure occurred, on condition that this reduction and its cause be entered in the fattening register provided for in paragraph 2 and communicated to the competent authority at the end of the fattening period of the batch concerned. The incidences of force majeure shall be examined case by case, taking into account the actual circumstances referred to and the evidence submitted. 9. In cases where the difference between the number of lambs actually eligible and the number declared, where applicable after deduction of the cases referred to in paragraphs 7 and 8, is less than or equal to 20 %, the premium for the heavy category, less 15 %, shall be paid on the basis of the number of eligible lambs, provided that, in the view of the competent authority, no false declaration made deliberately or as a result of serious negligence is involved. 10. If, in the event of paragraph 6 being applied, the competent authority finds that this was as a result of a false declaration made deliberately or of serious negligence, the producer in question shall also lose entitlement to the premium within the meaning of Article 5 (3) of Regulation (EEC) No 3013/89, for the marketing year for which the false declaration is discovered. 11. In order to verify the minimum percentage of 40 % provided for in Article 5 (4) of Regulation (EEC) No 3013/89, the number of lambs actually eligible, increased by the cases of natural circumstances referred to in paragraph 7 of this Article will be taken into account.`; 2. the following paragraphs are added to Article 2: '5. If the number of lambs actually eligible as a result of the control measures referred to in paragraph 3 is less than that resulting from application of the index provided for in Article 1 (5), after deduction of the natural circumstances provided for in paragraph 4 and cases of force majeure, the producer shall not be able to receive the premium for the heavy category within the meaning of Article 5 (4) of Regulation (EEC) No 3013/89, subject to paragraph 6 of this Article. The cases of force majeure must be communicated to the competent authority at the end of the period referred to in paragraph 2, and shall be examined case by case, taking into account the actual circumstances referred to and the evidence submitted. 6. If the difference referred to in paragraph 5 is less than or equal to 20 %, the premium for the heavy category, less 15 %, shall be paid for all the eligible ewes, provided that, in the view of the competent authority, no false declaration made deliberately or as a result of serious negligence is involved. 7. If, in the event of paragraph 5 being applied, the competent authority finds that the information contained in the premium application, pursuant to paragraph 1, constitutes a false declaration made deliberately or as a result of serious negligence, the producer in question shall also lose entitlement to the premium within the meaning of Article 5 (3) of Regulation (EEC) No 3013/89, for the marketing year for which the false declaration is discovered.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to premiums to be granted in respect of the 1991 marketing year, for which applications have not yet been submitted. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1990. For the Commission Ray MAC SHARRY Member of the Commission